Citation Nr: 1715787	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-16 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to August 1965, from August 1967 to November 1969, and from September 1990 to June 1991, with additional service in the Army Reserves.

This matter comes to the Board of Veteran Appeals' (Board) on appeal from a June 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In March 2013, the Veteran attended a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran experienced right foot arthritic disability symptomatology in service, continuous right foot arthritic disability symptomatology since service separation, and has a current arthritic right foot disability.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a right foot disability have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

An alternative method of establishing in-service presence and causal relationship to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as arthritis.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  That presumption is rebuttable by probative evidence to the contrary.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran separated from active duty in June 1991.  In a December 1992 service examination report, written upon entrance into Army reserves duty, a VA examiner noted that the Veteran's feet were abnormal as they exhibited slight pes planus.

In an April 1994 VA treatment record, the Veteran reported experiencing foot pain.  The VA examiner diagnosed a spur of the first right distal metatarsal.  In an April 1994 VA X-ray report, a VA examiner noted degenerative change of the metatarsal-phalangeal joint.

In an additional VA treatment record, the Veteran reported experiencing foot pain for approximately two years.  He indicated that wearing boots during Desert Storm hurt his feet to the point that his superiors put him on light duty.  He stated that he never sought medical treatment for the foot disorder during service.  The examiner diagnosed hallux limitus.

Subsequent April 1994 VA treatment records indicate surgical treatment to correct a right foot hallux limitus disability.  

In an August 1995 Army reserves permanent physical profile report, a service examiner indicated that the Veteran could only walk at his own pace and distance due to pain in the right foot.  

In a March 2007 VA treatment record, the Veteran reported experiencing intermittent right foot pain since 1993.  The Veteran stated that he had undergone foot surgery to correct that problem.  He indicated that he had experienced increased foot pain since November 2006 due to an increase in walking.  After an X-ray, the examiner diagnosed hallux rigidus.  The examiner indicated that there was almost no motion of the right first metaphalangeal joint due to a palpable ridge of bone on the dorsum of the metatarsal head and proximal phalanx.  The examiner noted that attempted range of motion on the toe caused severe pain.  The examiner indicated that the Veteran needed a total joint replacement.  

Private treatment records indicate that the Veteran underwent surgery to correct the hallux rigidus in November 2007.

In a December 2007 written statement, the first sergeant of the Veteran's service company reported seeing the Veteran limping during Desert Storm.  When asked about his condition, the Veteran reported slipping while taking a shower. 

In an additional December 2007 written statement, a service member indicated that the Veteran, while serving in Desert Storm, reported hurting his foot in the shower.

In a July 2008 written statement, the Veteran stated that he hurt his foot while serving in Desert Storm.  The Veteran indicated that he did not go to the field hospital during service because he was busy performing his duties.  The Veteran stated that he had experienced right foot pain even after undergoing foot surgery in the mid-1990s.  Although he had further surgery in 2007, the Veteran reported having discomfort in the foot.

In a December 2014 VA medical examination report, a VA examiner indicated reviewing the claims file.  The examiner reported being unable to find any post-deployment examination reports or any lay statements in the claims file.  During an interview, the Veteran reported having daily pain in the foot, worsened by walking.  The examiner diagnosed the Veteran as having current hallux rigidus symptomatology.  

Having reviewed the record, the examiner indicated that the Veteran's claimed right foot disability was not at least as likely as not related to service.  In explaining the opinion, the examiner stated that there was no medical documentation of an injury to the right foot during service.  The examiner reported being unable to find any credible lay statements written and attested to by service personnel who might have had the opportunity to document such an injury.  Due to the lack of documentation of a right foot injury during service, the examiner concluded that the Veteran did not experience an in-service right foot injury.   

In a September 2016 VA medical examination report, a VA examiner reported reviewing the claims file and performing an examination.  Having done so, the examiner indicated that the Veteran's claimed right foot disability was not at least as likely as not related to service.  The examiner noted that the Veteran was never examined during service for any right foot condition.  The examiner stated that the Veteran was diagnosed in 1994 with hallux valgus and diagnosed in 2007 with hallux rigidus.  The examiner indicated that there was no medical documentation of a right foot injury during service. The examiner reported being unable to find any credible lay statements written and attested to by service personnel that may have had the opportunity to document an in-service injury.  Due to the lack of documentation of a right foot injury during service, the examiner concluded that the Veteran did not experience an in-service right foot injury.   

The record contains December 2007 written statements by service members who recalled speaking to the Veteran about a recent injury during service.  The Board finds that those statements are credible as each author wrote solely about their lay observations regarding an in-service injury.  However, in the December 2014 and September 2016 VA medical examination reports, the VA examiners both reported being unable to locate any credible lay statements written and attested to by service personnel that might have had the opportunity to document an in-service injury in the claims file.  As the VA examiners did not discuss the December 2007 written statements, even to suggest why they were not credible, the Board must conclude that both VA examiners wrote their reports without reviewing them.  As the examiners based their opinions on the lack of any credible lay evidence supporting the claim, the Board finds that the VA examiners based their opinions on an incorrect factual premise and, therefore, those opinions have little probative value.  

As the medical opinions of record have little probative value, the Board finds that the most probative evidence of record is contained in the lay statements of the Veteran and his fellow service members.  The record contains lay statements indicating that the Veteran incurred an in-service right foot injury resulting in pain.  Although the Veteran's discharge examination was normal, in subsequent statements, the Veteran reported experiencing right foot pain soon after separation from service.  The Veteran was diagnosed with an arthritic foot disability, characterized by pain, within three years of service.  The Veteran has reported experiencing pain even after corrective surgery in 1994.  In December 2014, a VA examiner diagnosed the Veteran as having current arthritic foot disability symptomatology.  The Veteran experienced right foot arthritic disability symptomatology in service, continuous right foot arthritic disability symptomatology since service separation, and has a current arthritic right foot disability.  Therefore, the Board finds that there has been a continuity of symptomatology of a chronic disease or right foot arthritic disability since service.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a right foot disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for a right foot disability is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


